United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1025
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Gary Alan Lynch,                        * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: May 7, 2008
                                Filed: May 9, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Gary Alan Lynch challenges the sentence the district court1 imposed after
revoking his supervised release. On appeal, he argues that the district court imposed
an unreasonable sentence because it did not determine that prison was the most
effective means of treatment for his substance abuse problem, and because his 12-
month prison sentence is “greater than necessary” to meet the statutory goals of
sentencing under 18 U.S.C. § 3553(a).



      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
       The district court is not required to explicitly state that prison was the most
effective means of treating Lynch’s medical needs. See United States v. White Face,
383 F.3d 733, 740 (8th Cir. 2004) (district court need not mechanically list every
§ 3553(a) consideration when sentencing defendant upon revocation of supervised
release; all that is required is evidence that court has considered relevant matters and
that some reason be stated for its decision; if sentencing judge refers to some
considerations contained in § 3553(a), appellate court is ordinarily satisfied that
district court was aware of entire contents of relevant statute).

       We conclude that Lynch’s sentence is not unreasonable. See 18 U.S.C.
§ 3583(e), (h) (authorizing up to 2-year prison term upon revocation of supervised
release where original offense was Class C felony; court may also order subsequent
supervised release for term not to exceed term of supervised release authorized by
statute for original offense minus any term of imprisonment imposed upon
revocation); United States v. Tyson, 413 F.3d 824, 825-26 (8th Cir. 2005) (per curiam)
(court reviews revocation sentences under “unreasonableness” standard announced in
United States v. Booker, 543 U.S. 220, 258-63 (2005)).

      Accordingly, we grant counsel’s motion to withdraw and affirm.
                     ______________________________




                                          -2-